Citation Nr: 1702674	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-12 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is warranted for the increased rating claim for the Veteran's back disability.

The Veteran filed a May 2004 claim of service connection for his low back.  The Board granted the claim in September 2009.  The RO implemented the decision in a December 2009 rating decision and the Veteran was awarded a 20 percent rating, effective May 17, 2004.  He appealed the decision and contends his back disability warrants a higher rating than 20 percent.

The Veteran has been afforded three VA examinations during the appeal period.  The December 2008 VA examiner noted the Veteran was experiencing severe, constant daily pain.  Range of motion testing revealed flexion to 45 degrees and extension to 15 degrees.  Pain was noted on active range of motion and following repetition, although no additional limitations were indicated after three repetitions.  The examiner reported significant effects on his usual occupation, as well as the back disability affecting his activities of daily living.

Thereafter, the Veteran underwent an April 2010 VA examination in which the Veteran reported decreased motion, stiffness and severe, constant daily pain.  He further noted radiating pain to his lower extremities.  Range of motion testing indicated flexion to 70 degrees and extension to 20 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  The examiner found significant effects of the Veteran's usual occupation, a Mail Handler for the U.S. Postal Service, with increased absenteeism.  She further noted that the disability affected the Veteran's daily activities and prevented certain activities, such as exercise, sports and recreation.

The most recent VA examination provided to the Veteran was in September 2013.  The Veteran reported to the examiner that since his 2010 examination his back condition has worsened as his pain increased and his range of motion decreased.  The Veteran stated his pain is constant and sharp with associated stiffness.  He further noted flare-ups which are increased with walking, bending and prolonged standing.

Upon examination, flexion was noted to 65 degrees and extension to 15 degrees, with evidence of painful motion.  Further, no limitation was found after repetitive motion.  Functional impairment was indicated, including less movement than normal and pain on movement.  Guarding and/or muscle spasm was also noted, but it did not result in abnormal gait or spinal contour.  Radiculopathy of the right lower extremity was noted with no other neurologic abnormalities and no intervertebral disc syndrome was found.  Similar to the prior examiners, the September 2013 examiner indicated the Veteran's back disability impacts his ability to work and that he should work at a sedentary job, not lift 15 or more pounds and should not bend repetitively at the waist.

The Board finds that although the Veteran was afforded several VA examinations, including in September 2013, a remand is required for a new VA examination to fully evaluate the severity of his service-connected back disability.  The United States Court of Appeals for Veterans Claims (Court) found that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, with the range of the undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This standard was not fully satisfied in the VA examinations and, therefore, the Board finds that an additional VA examination is warranted.

The Board also notes that the record reflects that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in October 2013.  However, the SSA records remain outstanding and must be requested upon remand.

In light of the remand, the RO should attempt to obtain additional private treatment records identified by the Veteran.  Further, updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may provide releases for VA to obtain any outstanding private treatment records, or that, in the alternative, the Veteran may submit any such outstanding records directly to VA himself.

2.  Obtain the Veteran's VA treatment records from March 2016.

3.  Obtain the SSA decision regarding the Veteran's claim for disability benefits, as well as all medical records relied upon.  If the decision and/or medical records are deemed unavailable, inform the Veteran of such.

4.  After completion of the above, schedule the Veteran for an appropriate VA spine examination to determine the current severity of his service-connected back disability.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include after repetition over time and, during flare-ups, and any effect pain has on range of motion.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.  Please review and discuss the prior VA examination reports.

The Veteran's back should also be tested for pain on active and passive motion, and in both weight-bearing and non-weight-bearing circumstances, with the findings recorded in detail.

The examiner should indicate whether intervertebral disc syndrome is present, along with any applicable incapacitating episodes.  Any ankylosis must also be identified.

The examination report should include a complete rationale for all opinions expressed.  The lay evidence of record should be adequately discussed, including the Veteran's contentions of increased pain and reduced range of motion.

5.  Finally, readjudicate the appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

